This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by movant, Akron Bar Association, on October 13, 2009, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to abide by the court’s February 5, 2009 order. Respondent did not file a response. Accordingly,
It is ordered by the court, sua sponte, that respondent appear in person before this court on January 12, 2010, at 9:00 a.m.